Interim Decision 44434

MATTER OF KRAUS PERIODICALS, INC.
In Visa Petition Proceedings
NYC-N-16048

Decided by Regional Commissioner November SO, 1964
Petition, by a Jobber of periodicals of scientific and scholarly nature in various
languages, to accord beneficiary classification under section 101(a) (15) (H)
Immigration and Nationality' Act, as an industrial trainee for a sixmonth period during which he will receive a salary of $100 per week, is
denied dace the petition fails to set forth a training program, the specific
position, duties, or skills in which beneficiary is to be trained, and the
substantial salary beneficiary will receive suggests that productive employzuent, which may displace a United States citizen, will be involved.

. This matter comes before the Regional Commissioner as an appeal
from the decision of the District Director denying the petitioner's
request for classification of the beneficiary as a nonimmigrant trainee
under section 101(a) (15) (H) (iii) of the Immigration and Nationality Act. The petitioner, a jobber of • periodicals of scientific and
scholarly nature in various languages, desires fn stertoril the beneficiary training for a period of six months and .will pag him a salary of

$100 per week plus time and one half for overtime.
Title 8 of the Code of Federal RegulaSection 214.2(h) (2)
tions, provides that such trainee status cannot be granted unless the
required petition is accompanied by a statement describing the type
of training to be given and the position or duties for which the benefi-ary is to be trained. It further provides that such trainee may
not engage in productive employment if such employment will displace a United States resident.
It is believed that this petition, even when supplemented by the
brief submitted on appeal, fails to meet the requirement set forth
above. No training program is set forth; the specific drills in which
the beneficiary is to be trained are not described; the specific position
or duties which the beneficiary will perform upon conclusion of the
63

Interim Decision #1484
program is not designated; and the substantial salary which he will
receive suggests that productive employment, -which May displace a
United States citizen, will be involved. It is concluded that the beneficiary is not properly classifiable as a nonimmigrant trainee and the
appeal will therefore be dismissed.
It is ordered that the appeal be and the same is hereby dismissed.

64

